Case 2:19-bk-58153     Doc 11   Filed 01/07/20 Entered 01/07/20 15:30:34           Desc Main
                                Document     Page 1 of 1




                                           Certificate Number: 06531-OHS-DE-033911514
                                           Bankruptcy Case Number: 19-58153


                                                          06531-OHS-DE-033911514




              CERTIFICATE OF DEBTOR EDUCATION

 I CERTIFY that on January 6, 2020, at 2:08 o'clock PM CST, Frederick
 Littlejohn completed a course on personal financial management given by
 telephone by Allen Credit and Debt Counseling Agency, a provider approved
 pursuant to 11 U.S.C. 111 to provide an instructional course concerning personal
 financial management in the Southern District of Ohio.




 Date:   January 6, 2020                   By:      /s/Laura Stevens


                                           Name: Laura Stevens


                                           Title:   Credit Counselor
